Collins, J.
The facts in this case appear in the report on a former appeal, 55 Minn. 211, (56 N. W. 821.) The cause having again been brought to trial before the court without a jury, findings of fact, with conclusions of law, were made and filed, on which judgment was entered to the effect that the mill building and the machinery were, and always have been, personal property, and that the chattel mortgage and bills of sale held by defendant Martin were, and from their dates had been, valid and subsisting first liens thereon. Further, that plaintiff’s mortgage was not a lien on the mill building or machinery. This appeal by plaintiff is from the judgment.
The findings of fact of which plaintiff particularly complains are the fifth and sixth, as follows:
“(5) That there was never any contract, agreement, or understanding between the defendant S. L. Dobson and the defendant Robert Stanton that said building and machinery, or either thereof, should attach to or become a part of the realty of said lot 7, block 12, or any part thereof, either at the time the same was erected or at any other time.
*536“(6) That said mill building was always the personal property of the defendant S. L. Dobson, and was always so considered and treated, both by himself and the defendant Robert Stanton.”
It is evident from these findings and from a memorandum attached that the court misunderstood our views as expressed in the former opinion, and misapprehended the question of fact which we found it necessary to submit for determination when the case was here before. The question to be passed upon, as the result of a' reversal, as to defendant Martin, of the first judgment, was not whether, at the time the mill building was erected and its machinery placed, or at any other time, there was an understanding, agreement, or contract between defendants S. L. Dobson and Robert Stanton that the same should attach to or become a part of the realty, but rather whether there was an intention of these persons, or an understanding or agreement between them, when the building was erected, that it and the machinery required for its operation as an oatmeal mill should remain personal property.
As was said in the former opinion, there is no doubt but that such ,-a structure and its appliances would, in the absence of any agreement .of the parties to the contrary, become a part of the realty, and belong to the owner of the soil. It needs no words to demonstrate that a finding that no agreement was made that the mill should attach to or become a part of the realty on which it was built is totally different from one that the mill was to remain personal property. The finding numbered 5, above quoted, was not responsive to the real issue, and wholly insufficient for the basis of a judgment in favor of defendant Martin, the owner and holder of the chattel mortgage and bills of sale. As the next, No. 6, that the building was personal property, seems to have been predicated and dependent upon the fifth finding, and must fall with it, no fact was found on which the judgment can rest. A new trial must be had. And the burden of proof will be on the defendants to show that there was an understanding or agreement that the mill and its machinery were to remain personal property.
Before closing we deem it well to refer to some of the rulings of the court below of which appellant complains. Any evidence pertinent to the single issue which now remains to be disposed of should be received. It was therefore error for the court to exclude testi*537mony tending to show that, although Dobson had conveyed to Stanton, just prior to the execution and delivery of plaintiff’s mortgage, the legal title to the real estate on which the mill was built, the conveyance was simply for Stanton’s accommodation, that he might mortgage the property, and that Dobson was the equitable owner thereof. Evidence of the fact would be a circumstance showing the intention and understanding when the mill was built.
It was also error for the court to refuse to allow plaintiff’s counsel to examine Dobson and Stanton in accordance with the provisions of Laws 1885, ch. 193. They were parties to the record, and subject to be called for examination by plaintiff, an adverse party in fact as well as in name.
Judgment reversed.
(Opinion published 61 N. W. 680.)
*538L